Citation Nr: 1034435	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  00-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to retroactive death pension benefits for the 
Veteran's children for the period from April 1, 1976 to October 
1, 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1943 to October 
1944.  He was discharged under other than honorable conditions.  
He died in April 1976. 

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 1999 rating 
determination of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
denied the benefit sought on appeal.  The appellant, the 
surviving spouse of the Veteran, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant testified at a personal hearing before a member of 
the Board in September 2000.  Thereafter, the Board remanded the 
appellant's case for further development in June 2001.  
Subsequent to the completion of this development, the case was 
returned to the Board for further review.  The Board then issued 
a decision in October 2005 in which it denied the appellant's 
claim.  The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims ("CAVC" or 
"Court").  In a February 2009 memorandum decision, the Court 
vacated and remanded the Board's October 2005 decision.  The case 
was then returned to the Board for further review.  



After reviewing the February 2009 CAVC decision and the 
instructions set forth therein, the Board remanded the 
appellant's claim for additional development. See September 2009 
BVA decision.  The requested development has been completed; and 
the case has been returned to the Board for further review. 


FINDINGS OF FACT

1.  Pursuant to VA regulations, a surviving "child" for pension 
purposes includes a person under 18 years of age or between the 
ages of 18 years and 23 years and enrolled in school, who is not 
married.

2.  VA law provides for pension payments for the surviving child 
of a wartime veteran providing, among other things, the surviving 
child's income or the income of the surviving child and any 
person with whom the child is residing who is legally responsible 
for the child's support does not exceed certain limits. 

3.  In May 1976, the appellant filed a claim for Social Security 
Administration benefits.

4.  The appellant's May 1976 Social Security Administration 
application for benefits constituted a claim of entitlement to VA 
death pension benefits for three of the Veteran's children under 
the age of 23 at the time of the Veteran's death. 

5.  Persuasive evidence of record indicates that the appellant 
had no children in high school or secondary school under the age 
of 23 as of 1979.   

6.  The appellant has failed to furnish requested income 
information for the time period from (among other dates) 1976 to 
1979 in conjunction with her claim.

CONCLUSION OF LAW

The criteria for entitlement to retroactive death pension 
benefits for the Veteran's children for the period from April 1, 
1976 to October 1, 1987 have not been met. 
38 U.S.C.A. §§ 101, 1542 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.3, 3.24, 3.57, 3.153 (1976)(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  

With respect to the appellant's claim of entitlement to death 
pension benefits for the Veteran's children for the period from 
April 1976 to October 1987, the Board finds that VA has met all 
statutory and regulatory notice and duty to assist provisions. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board 
finds that a letter dated in March 2010 sent from the RO to the 
appellant fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware from 
this letter that it was ultimately her responsibility to give VA 
evidence pertaining to her claim; and that additional information 
or evidence was needed to support her claim.  In this regard, the 
RO specifically requested that the appellant supply information 
as to her income during the time frame in question, as well as 
her children's school attendance reports. See March 2010 letter, 
p. 2; Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini 
II].  To the extent the above-referenced letter was not sent 
prior to the initial adjudication of the appellant's claim, the 
Board finds that the belated notice was not prejudicial to the 
appellant since she was provided adequate notice, her claim was 
readjudicated, and the appellant was provided a Supplemental 
Statement of the Case dated in May 2010 explaining the 
readjudication of her claim. Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) 
was revised during the pendency of this appeal.  These revisions 
became effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final rule 
also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within one 
year of the date of the notice, VA cannot pay or provide any 
benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant is 
informed that he or she is to provide must be provided within one 
year of the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement ("NOD") 
or when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant notice 
was not previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
Veteran's service records and VA records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
claims file also contains records related to the appellant's 
request for Social Security Administration ("SSA") survivor 
benefits on behalf of herself and her minor child in May 1976 
after the Veteran's death, as well as SSA applications for two 
(2) of the appellant's children who were over the age of 18 at 
the time of the Veteran's death but were purportedly students 
living at home. See SSA applications.  Available SSA records also 
reveal that three of the children of the appellant were paid SSA 
benefits through June 1976, March 1978 and November 1978 
(respectively).  Copies of the children's birth certificates and 
school attendance forms dated in June 1990 and October 1999 are 
also contained in the file.    

In terms of the SSA records referenced above, the claims file 
reveals that the RO attempted to obtain all records related to 
the appellant's 1976 SSA application but was notified by SSA in 
April 2010 that no information was available as the file folder 
had been destroyed. See requests for SSA records; April 2010 
response from SSA.  In light of this response, the RO prepared a 
memorandum to the claims file reflecting a formal finding on the 
unavailability of SSA disability records related to the 
appellant's claim. See memorandum to claims file dated April 29, 
2010.    Although all of the SSA records applicable to the 
appellant's VA claim cannot be associated with the claims file 
(as they no longer exist), the Board finds such records not to be 
determinative to the outcome of this case or prejudicial to the 
appellant since (as will be explained in more detail below) the 
crux of this appeal revolves around the issues of (1) whether the 
appellant's children fell within the definition of "child" for 
VA regulation purposes during the time frame in question and/or 
(2) whether the income of the appellant and the income of her 
children during the time frame in question exceeded the limits 
for pension benefits under the law. 38 U.S.C.A. § 101(4)(A); 38 
C.F.R. § 3.57(a).  


In this regard, the Board observes that while letters contained 
in the claims file dated in April 1989 and November 1989 
correctly informed the appellant that she was "eligible" for VA 
death pension benefits effective from April 1976, the term 
"eligible" in the context of these letters appears to mean that 
the appellant met the "basic entitlement" requirements for VA 
benefits pursuant to 38 C.F.R. §§ 3.24(a) and (c) in that she had 
children in her care that were under the age of 23 purportedly in 
school.  However, the letters clearly indicated that the RO 
needed proof of the age and school attendance of the Veteran's 
children, in addition to income information for the period from 
1976 to 1987 in order for the RO to determine the time frame and 
monetary pension amount (if any) that was due to the appellant. 
See letters from the RO to the appellant dated in April 1989 and 
November 1989; see also letter dated in December 1989.  While the 
children's school attendance records and SSA benefits information 
are contained in the claims file (and notably reflect that the 
appellant had no children under the age of 23 and in school as of 
1979), the appellant has failed to submit documentation of her 
financial status or the status of her children during the above-
referenced time frame despite the RO's request for this 
information. See March 2010 letter from the RO to the appellant.  
For reasons explained below, the appellant's income information 
is critical to determining her ultimate "eligibility" for death 
pension benefits related to her (then) minor children.  Because 
the appellant has not provided this financial information, the 
Board has no choice but to adjudicate this claim based on the 
evidence of record.

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of potential effective dates 
pertaining to her claim. See March 2010 letter from the RO to the 
appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's claim, 
any questions as to the appropriate effective date to be assigned 
to this claim are rendered moot; and no further notice is needed. 
Id.  Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless and proceeds with a merits 
adjudication of the appellant's appeal. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). 

B.  Retroactive death pension benefits 

As discussed in previous Board decisions, the Veteran passed away 
in April 1976.  In this appeal, the appellant seeks retroactive 
death pension benefits for her children on the basis of a May 
1976 claim she submitted for SSA survivor benefits.  In this 
regard, the appellant asserts that her May 1976 SSA claim was 
also a claim for VA death pension benefits pursuant to 38 C.F.R. 
§ 3.153, which was not adjudicated at that time. See appellant's 
statements; September 2000 BVA hearing transcript.  As three of 
her children were under the age of 23 at the time of the 
Veteran's death, the appellant essentially argues that VA death 
benefits should be paid from April 1, 1976 (the date of the 
Veteran's death) until October 1, 1987 (the date VA improved 
death pension benefits for the appellant were approved). See 
appellant's statements; January 1988 rating determination. 

1.	 Procedural History

Turning to the complex procedural history in this case, the Board 
observes that the first evidence of the appellant contacting VA 
occurred in January 1987, at which time she requested that VA 
transfer the Veteran's claims file to the local RO because she 
was planning on filing an application to upgrade the Veteran's 
discharge from "other than honorable" to "honorable."  
Thereafter, in September 1987, a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child was received from the appellant.  In 
that form, the appellant reported that all of her children were 
over the age of 23 years (as of May 1987).  In addition, an 
eligibility verification report ("EVR") was received from the 
appellant.  On that report, the appellant indicated that she had 
no dependent children.  She also reported that she had no 
children under the age of 18 years or between the ages of 18 
years and 23 years and enrolled in school.  In a January 1988 
letter, the appellant was notified that her claim for pension 
benefits was approved effective October 1, 1987.  Thereafter, the 
appellant submitted a statement in which she disagreed with the 
effective date assigned to her pension benefits. See letter from 
the appellant dated in January 1988.  In doing so, the appellant 
reported that she had filed several claims in the past for 
widow's benefits that were denied due to the nature of the 
Veteran's discharge. Id.  In April 1988, the appellant was 
informed by VA that her first application for benefits was 
received in January 1987.  

In August 1988, the appellant submitted correspondence in which 
she stated that she had applied for widow's pension benefits in 
February 1983.  As such, she stated that she felt that she was 
entitled to back payment for herself and her family of seven 
children.  Enclosed, she submitted a copy of an application for 
SSA benefits dated in February 1985.  

In a September 1988 letter, VA requested copies of information 
showing that the appellant had submitted an earlier claim for 
death pension benefits.  Thereafter, the appellant submitted a 
copy of a document from SSA showing that she was found entitled 
to SSA benefits to include on behalf of her children, effective 
May 1978.  The appellant also submitted an EVR in which she 
reported that she had no dependent children.  She also reported 
that she had no children under the age of 18 years or between the 
ages of 18 years and 23 years and enrolled in school.

In December 1988, VA notified the appellant that VA proposed to 
reduce her death pension benefits as her income had changed.  
Thereafter, the appellant reported that she was no longer 
employed.

In an April 1989 letter, the appellant was informed that VA had 
found her to be eligible for VA benefits effective April 1976.  
At that time, VA requested that the appellant provide certified 
copies of her children's birth certificates to show which 
children, if any, were under 18 years of age or between the ages 
of 18 and 23 years and were in school between the years of 1976 
and 1987.  In addition, VA requested that the appellant provide 
documents showing school attendance, as well as SSA rates paid 
during that time period. See April 1989 letter from the RO to the 
appellant.  In a separate April 1989 letter, VA informed the 
appellant that her income was being retroactively reduced 
effective October 1, 1988 based on a change in her income.  The 
appellant was also notified that this action resulted in the 
creation of an overpayment in the amount of $316.

In August 1989, the appellant submitted information showing SSA 
benefits which she had received, as well as had been received by 
three of her children from 1976 to 1979, in addition to 
documentation for one of her children who was in school at the 
time of the Veteran's death. See reports of confidential Social 
Security benefit information; official record and transcript for 
D.

In November 1989, the appellant was sent the same basic letter 
that had been issued in April 1989.  She was requested to submit 
the documents again as she had submitted incomplete information.

In January 1990, an EVR was received from the appellant.  She 
reported that she had no dependent children.  She reported that 
she had no children under the age of 18 years or between the ages 
of 18 years and 23 years and enrolled in school.

In a February 1990 letter, the appellant was informed that VA was 
terminating her improved death pension benefits effective August 
1, 1989 based on her income since it exceeded the statutory 
limit.  In March 1990, the appellant was advised that this action 
resulted in the creation of an overpayment in the amount of $406.

In a May 1990 letter, the appellant's claim for death pension 
benefits was denied on the basis that she had not submitted the 
requested information in support of her claim.

According to a February 1996 VA Form 119, the appellant reported 
to the RO that she had previously applied years ago for VA 
benefits.  In May 1996, the appellant claimed that her dependents 
were due benefits.  In May 1996 correspondence, the appellant 
referred to the November 1989 letter from the RO which she stated 
told her that her dependents were due benefits up to age 23.

Subsequently, in a May 1996 letter, VA notified the appellant 
that her death pension benefits were terminated effective August 
1, 1989 because her income exceed the income limit set by law.  
The appellant was told that since she did not appeal this 
decision within one year, it became final.  She was also told 
that she could reapply for benefits and could claim her 
dependents if they were under 18 years of age or under 23 years 
of age and attending school full-time, and were not married.

According to a VA memorandum, it was noted that although the 
appellant had been told in an April 1989 letter that she had been 
found eligible for VA benefits effective April 1976, when the 
Veteran died, this was erroneous as there was no claim filed at 
that time.

In November 1998, a claim for death pension benefits was received 
from the appellant.  In a November 1998 letter, the appellant was 
informed that evidence had been requested from her in November 
1989, which she did not submit.  Her claim had been disallowed in 
March 1990.  She had been given time to submit the requested 
evidence, but it was not received and the decision became final.

In October 1999, the appellant submitted birth certificates for 
all of her children and school enrollment information for two of 
her seven children.  The above-referenced birth certificates 
revealed, in pertinent part, that three of the appellant's 
children (E., D., and K.) were born in December 1954, February 
1956 and May 1960, respectively.  

In November 1999, the appellant was notified that her claim was 
denied because her children were over the age of 18 years.  The 
appellant appealed that determination.

In a November 1999 letter, VA requested additional income 
information from the appellant.  Thereafter, the appellant 
advised VA in a letter also dated in November 1999 that she was 
seeking benefits from VA from the date of her husband's upgraded 
discharge, not currently.  In March 2000, a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or Death 
Pension by Surviving Spouse or Child was received from the 
appellant.  Since the appellant had faxed this VA Form, she was 
requested to submit another VA Form 21-534.  In April 2000, 
another VA Form 21-534 was received.

In September 2000, the appellant testified at a VA Travel Board 
hearing. At that time, the appellant reported that when the 
Veteran died, she had three children in school.  She related that 
she applied for VA benefits, but was turned down because the 
Veteran had a bad discharge at that time.  She and the children 
obtained SSA benefits, probably in 1976 when the Veteran died.  
Thereafter, SSA was contacted.  Information was received which 
showed that the three of the children of the appellant and the 
Veteran were paid SSA benefits, through June 1976, March 1978, 
and November 1979, respectively.  A claim was filed in May 1976, 
after the Veteran's death.  In addition, information was received 
which showed that the appellant and the Veteran were separated 
prior to his death, but the appellant maintained that this was 
due to his depression.

In November 2004, VA requested that the appellant submit 
additional information regarding her separation from the Veteran, 
additional school information for her three children who were in 
school in 1976, and EVRs beginning in 1976.  Thereafter, no 
information was forthcoming from the appellant.  In a March 2005 
Supplemental Statement of the case, the appellant was again 
notified that she had not submitted the requested information.  

Subsequently, the appellant's claim was denied on appeal by the 
Board; however, this decision was vacated in a CAVC memorandum 
decision in February 2009 and remanded to the Board for further 
development. See February 2009 CAVC memorandum decision; 
September 2009 BVA decision.  The appellant was then provided 
with a letter in March 2010 requesting information pertaining to 
her income, net worth and unreimbursed medical expenses 
essentially for the period dated from April 1976 to September 
1987. See March 2010 letter from the RO to the appellant.  The RO 
additionally attempted to obtain SSA records related to the 
appellant's 1976 application for benefits, but was unable to do 
so. See RO's request for SSA records; April 2010 response from 
SSA; April 2010 formal finding of inability to obtain SSA 
records.  After no income information was submitted by the 
appellant, the RO issued a Supplemental Statement of the Case in 
May 2010 that continued to deny the appellant's claim. See May 
2010 Supplemental Statement of the Case.    

2.	Applicable law and regulations 
  
For the record, pension benefits consist of a monthly or other 
periodic payment made by VA to a veteran because of service, age, 
or nonservice-connected disability, or to a surviving spouse or 
child of a Veteran of a period of war because of the nonservice-
connected death of the Veteran. See 38 U.S.C.A. §§ 1521, 1541.  
Specifically, the law provides that the Secretary shall pay to 
the surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of death 
was receiving or entitled to receive compensation or retirement 
pay for a service-connected disability pension at the rate 
prescribed by law and reduced by the surviving spouse's annual 
income. 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.  Basic entitlement to death pension benefits 
exists if (i) the veteran served for ninety days or more during a 
period of war; or (ii) was, at the time of death, receiving or 
entitled to receive compensation or retirement pay for a service-
connected disability; and (iii) the surviving spouse meets the 
net worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the maximum annual pension rate specified 
in 38 C.F.R. §§ 3.23 and 3.24. 38 U.S.C.A. §§ 101(8), (15), 
1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).  For the record, the 
Board observes that in the past, VA's pension program has been 
modified on several occasions, resulting in four (4) different 
types of pensions.  The first, called a "service pension," was 
a pension payable to Spanish-American War Veterans. See 44 Fed. 
Reg. 12694 (1979).  "Old-Law Pension" consists of disability 
pension and death pension programs in effect on June 30, 1960. 
Id.  "Section 306 pension" is defined as disability pension and 
death pension programs in effect on December 31, 1978, which 
arose out of Pub. L. 86-211; 73 Stat. 432. 38 C.F.R. § 3.1(u). 
Id.  The current pension program is called "Improved Pension," 
which concerns disability pension and improved death pension 
programs payable under Pub. L. 95-588 in effect since January 
1979. Id.; 38 C.F.R. § 3.1(w). 

In addition to providing pension benefits to veterans and 
surviving spouses, VA law provides for pension payments to the 
surviving child of a wartime veteran providing the surviving 
child's income, or the income of the surviving child and any 
person who is legally responsible for the child's support, does 
not exceed certain limits. 
38 U.S.C.A. § 1542; 38 C.F.R. §§ 3.3(b)(4), 3.24(c).  Except as 
otherwise provided, the term "child" of a veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's household at 
the time of the veteran's death, or an illegitimate child; and 
(i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) who, after reaching the age of 18 years 
and until completion of education or training (but not after 
reaching the age of 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 
3.57(a).23 years) is pursuing a course of instruction at an 
approved educational institution. 

Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving spouse 
and one child under 38 C.F.R. § 3.23(a)(5) and the sum of the 
annual income of such child and the annual income of such person 
or the maximum annual pension rating under paragraph (b) of this 
section, whichever is less. See 
38 C.F.R. § 3.24(c).  In this regard, 38 C.F.R. § 3.57(d)(1) 
provides a definition of child custody for the purpose of 
determining entitlement to improved pension under sections 3.23 
and 3.24 as follows: (1) Custody of a child shall be considered 
to rest with a veteran, surviving spouse of a veteran, or person 
legally responsible for the child's support if that person has 
the legal right to exercise parental control and responsibility 
for the welfare and care of the child.  A child of the veteran 
residing with the veteran, surviving spouse of the veteran who is 
the child's natural or adoptive parent, or person legally 
responsible for the child's support shall be presumed to be in 
the custody of that individual.  Where the veteran, surviving 
spouse, or person legally responsible for the child's support has 
not been divested of legal custody, but the child is not residing 
with that individual, the child shall be considered in the 
custody of the individual for purposes of VA benefits. 38 C.F.R. 
§ 3.57(d)(1).

Further, 38 C.F.R. § 3.57(d)(2) provides that the term "person 
legally responsible for the child's support" means a person who 
is under a legally imposed obligation (e.g., by statute or court 
order) to provide for the child's support, as well as a natural 
or adoptive parent who has not been divested of legal custody.  A 
person having custody of a child prior to the time the child 
attains age 18 shall be considered to retain custody of the child 
for periods on and after the child's 18th birthday, unless the 
person is divested of legal custody.  This applies without regard 
to when a child reaches the age of majority under applicable 
State law. 38 C.F.R. § 3.57(d)(3).


3.	Analysis of the appellant's claim

As mentioned above, the appellant contends that her children 
(also referred to as "K.," "D." and "E.") are owed 
retroactive death pension benefits based upon an application for 
SSA benefits she and two of the children submitted in April 1976.  
In this regard, VA regulation 38 C.F.R. § 3.153 provides that an 
application on a form jointly prescribed by VA and the Secretary 
of Health, Education, and Welfare filed with the Social Security 
Administration on or after January 1, 1957, will be considered a 
claim for death benefits, and to have been received in the 
Department of Veterans Affairs as of the date of receipt in the 
Social Security Administration. The receipt of such an 
application (or copy thereof) by the Department of Veterans 
Affairs will not preclude a request for any necessary evidence. 
38 C.F.R. § 3.153.  In light of the foregoing regulation, which 
was in effect at the time of the Veteran's death, the appellant's 
May 1976 application for SSA benefits in April 1976 did in fact 
constitute a claim for VA benefits that was not adjudicated at 
that time.  

Turning to the merits of the appellant's claim, the evidence 
reveals that at the time of the Veteran's death, his children K., 
D. and E. were respectively 15, 20 and 21 years old. See birth 
certificates received in October 1999.  According to the SSA 
applications in the claims file, K., D. and E. all resided with 
the appellant in 1976 and were all attending school. See 
appellant's SSA application; SSA application of D. and E. dated 
in 1976.  Considering this information alone, it appears the 
appellant met the initial eligibility requirements for death 
pension benefits beginning in 1976 on behalf of her children. See 
letters dated in April 1989, November 1989 and December 1989.  
However, before the appellant could actually be awarded such 
benefits, she needed to provide evidence that D. and E. were 
still in school since they were over the age of 18 at the time of 
the Veteran's death (and therefore only met the definition of 
"child" per VA regulations if in school), as well as income 
information to determine whether the appellant's overall income 
exceeded the amount allowed for death pension benefits actually 
to be paid. 

While the appellant submitted school records pertaining to K., D. 
and E., this evidence is not supportive of her claim for 
retroactive death pension benefits as it essentially reveals (1) 
that K. dropped out of high school in January 1979 at the age of 
18; (2) that D. initially dropped out of high school in June 1975 
at age 19, but appears to have returned to school from 1976 to 
1978 (age 22); and (3) that E. graduated from high school in 1973 
at age 18, with no evidence indicating that she attended a 
secondary school other than her 1976 SSA application. See school 
attendance request forms; school attendance reports.  The SSA 
records contained in the claims file appear to confirm that the 
appellant's children did not attend any school subsequent to 
(respectively) 1979, 1978 and 1973 to the extent that they reveal 
disability benefits ended for K. in November 1979 (at age 19), D. 
in March 1978 (at age 22) and E. in June 1976 (at age 22). See 
report of confidential Social Security benefit information.  In 
light of the foregoing, it appears evident to the Board that the 
appellant was only eligible to receive VA death pension benefits 
on behalf of K., D. and E. until, at the latest, 1979, 1978 and 
1976 (respectively); and only if her income during those time 
frames did not exceed the income cap set forth in VA's pension 
regulations.  Thus, the Board finds the appellant's claim for 
retroactive death pension benefits for the period from November 
1979 to October 1987 to be without merit as she had no children 
in her custody under the age of 23 in school during that time 
frame. 

Turning to the question of whether the appellant is entitled to 
retroactive death pension benefits on behalf of her children 
during the time period from April 1976 to November 1979, the 
Board observes (as stated above) that the appellant's income 
during that timeframe must be counted in determining whether her 
children were entitled to payment of death pension benefits.  The 
RO specifically notified the appellant that VA needed her income 
information in order to determine whether she was entitled to 
actual payment of benefits. See March 2010 letter from the RO to 
the appellant.   However, to date, the appellant has not 
submitted this information.  Therefore, the Board is unable to 
determine whether death pension benefits should have been paid to 
the appellant for any time during the period from April 1976 to 
November 1979.  In the absence of the appellant's financial 
information, the Board must find that the preponderance of the 
evidence is against the appellant's claim, and that the benefit-
of-the-doubt doctrine is not applicable in this appeal. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).
ORDER
      
Entitlement to retroactive death pension benefits for the 
Veteran's children for the period from April 1, 1976 to October 
1, 1987 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


